      Case 4:20-cr-00055 Document 18 Filed on 03/19/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                March 19, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                        '
                                                 '
                       Plaintiff,                '
                                                 '
VS.                                              '   CRIMINAL ACTION NO. H-20-55-1
                                                 §
JOFFRE CROSS III,                                §
                       Defendant.                '

            ORDER ACCEPTING GUILTY PLEA AND FINDING OF GUILT

       The United States Magistrate Judge has submitted her Report and Recommendation that

this court accept the guilty plea of Joffre Cross III and find him guilty of Count 1 of the Criminal

Information charging him with unlawful possession of a firearm, in violation of 18 U.S.C. §§

922(g)(1) and 924(a)(2).

       After the de novo review required under 28 U.S.C. ' 636(b)(1)(C), this court finds that

the record and law support the Magistrate Judge=s Report and Recommendation. The court

accepts the Report and Recommendation.

       Accordingly, the court finds that the defendant, Joffre Cross III, is fully competent and

capable of entering an informed plea, that he is aware of the nature of the charges made against

him and the consequences of his plea, and that his guilty plea is knowing and voluntary and

supported by an independent basis in fact containing each of the essential elements of the offense

with which he is charged.




                                                 1
     Case 4:20-cr-00055 Document 18 Filed on 03/19/20 in TXSD Page 2 of 2



       The defendant, Joffre Cross III, is GUILTY of the offense of Count 1 of the Criminal

Information charging him with unlawful possession of a firearm, in violation of 18 U.S.C. §§

922(g)(1) and 924(a)(2).

       SIGNED on March 19, 2020, at Houston, Texas.


                                          _______________________________________
                                                       Lee H. Rosenthal
                                                Chief United States District Judge




                                             2
